Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comer (US 20190266796 A1).
Regarding claim 1, Comer teaches a method for generating a virtual operating object, comprising: obtaining a target portrait picture on a configuration interface of a target application on an electronic device (e.g. digital representation of a human…on a user interface- para. 34, 80 and fig. 5); obtaining a first picture region of the target portrait picture where a first part presents and a first part feature of the first part (fig. 11A); determining a target part matching the first picture region in a pre-established feature image library; the target part being a part of a to-be-generated target virtual operating object in the target application (para. 34 and fig. 11A); determining a target feature parameter matching the first part feature in a value range of a target part feature of the target part pre-recorded in the feature image library (e.g. Each blendshape can be applied to a specified degree by using blendshape weights. These weights typically range from 0 (where the blendshape is not applied at all) to 1 (where the blendshape is fully active). For example, a blendshape to move a character's eyes can be applied with a small weight to move the eyes a small amount, or it can be applied with a large weight to create a larger eye movement. The rig may apply multiple blendshapes in combination with one another to achieve a desired complex deformation. For example, to produce a smile, the rig may apply, in combination, blendshapes for lip corner pull, raising the upper lip, and lowering the lower lip, as well as moving the eyes, brows, nose, and dimples. The desired shape from combining two or more blendshapes is known as a combination shape (or simply a "combo")- para. 143-144, 110, 137, 170, 194); and generating the target part in the target application according to the target feature parameter (e.g. obtains a base mesh and a target mesh as inputs, procedurally matches the base mesh to the target mesh in a suitable manner, and outputs a matched base mesh (e.g., a transfer mesh or a blendshape that can be used to assist in animation of an avatar). In at least some embodiments, avatar processing and rendering system 690 of FIG. 6B may implement the techniques described herein for matching a base mesh to a target mesh- para. 155 and fig. 6A).
Regarding claim 6, see the rejection of claim 1 above. Comer further teaches encapsulating and combining, in a case that the target part comprises a plurality of parts and the plurality of parts are all required for generating the target virtual operating object, the plurality of parts to obtain the target virtual operating object (E.g. To animate a virtual character, its mesh can be deformed by moving some or all of its vertices to new positions in space at various instants in time. The deformations can represent both large-scale movements (e.g., movement of limbs) and fine movements (e.g., facial movements). These and other deformations can be based on real-world models (e.g., photogrammetric scans of real humans performing body movements, articulations, facial contortions, expressions, etc.), art-directed development (which may be based on real-world sampling), combinations of the same, or other techniques- para. 128 and 141).
Regarding claim 7, see the rejection of claim 11 above. Comer further teaches encapsulating and combining the generated target part and a collaborative part to obtain the target virtual operating object, in a case that the target part is a partial part used for generating the target virtual operating object, wherein the collaborative part is a part used for forming the target virtual operating object together with the target part; or the collaborative part is a part generated according to a feature parameter inputted by a target account- (para. 128 and 141). Since the claim states “or”, only one condition needs to be met.
Claim(s) 8 and 13-14 recite(s) similar limitations as claim(s) 1 and 6-7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1 and 6-7 is/are incorporated herein. Furthermore, Comer teaches a device to carry out the invention (fig. 3).
Claim(s) 15 and 20 recites similar limitations as claim(s) 1 and 6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 15 and 20 is/are incorporated herein. Furthermore, Comer teaches a computer readable medium (para. 67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5, 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comer (US 20190266796 A1).
Regarding claim 2, see the rejection of claim 1 above. Comer further teaches wherein the determining a target feature parameter matching the first part feature in a value range of a target part feature of the target part pre-recorded in the feature image library comprises: determining, in a case that a plurality of feature values matching a feature value of the first part feature are found in the value range, a maximum value in the plurality of feature values as the target feature parameter (para. 143-144, 110, 137, 170, 194). Even though Comer does not explicitly teach a “maximum value”, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Comer with the features of using a maximum value of available ranges set forth by the application and program designer. The motivation would have been to give the user the full range of value options made available to maximize optimal results.
Regarding claim 3, see the rejection of claim 1 above Comer further teaches wherein the determining a target feature parameter matching the first part feature in a value range of a target part feature of the target part pre- recorded in the feature image library comprises: determining, in a case that no feature value matching a feature value of the first part feature is found in the value range, a preset default value in the value range as the target feature parameter (e.g. the system can first register the first mesh to the second mesh and then conform the first mesh to the second mesh. The system may identify a first set of regions where the first mesh and the second mesh are not matched to a first error level and a second set of regions where the first mesh and the second mesh are not matched to a second error level, with the second error level is less than the first error level. The system may apply a rigid transformation in the first set of regions and a non-rigid transformation in the second set of regions. The system can iterate this transformation process until the error between the first and the second meshes is less than an error tolerance- para. 6, 143-144, 110, 137, 170, 194). Even though Comer does not explicitly teach a “maximum value”, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Comer with the features of using a maximum value of available ranges set forth by the application and program designer. The motivation would have been to give the user the full range of value options made available to maximize optimal results.
Regarding claim 4, see the rejection of claim 1 above. Comer further teaches obtaining similarity between each part recorded in the feature image library and the first part; and determining a part, similarity between which and the first part exceeds a preset threshold, in the feature image library to obtain the target part (e.g. The size of region rigidly transformed by the system may, in some embodiments, vary as a function of the initial error between the base and target meshes 1202 and 1204. As an example, the system may identify the number n of vertices in the base mesh 1202 that have an error level above some threshold. The system may then identify, from the set of vertices having error levels above the threshold, a subset of vertices having the largest errors (e.g., the system may identify n/2 of the vertices as the vertices with the largest errors). The system may then rigidly transform the subset of vertices with the largest errors (e.g., the n/2 of the vertices with the largest errors) to match the target mesh 1204, based on a nearest neighbors approach. In some embodiments, the system may utilize an iterative closest point (ICP) transformation to rigidly transform the subset of vertices with the largest errors to match the target mesh 1204- para. 169-170, 6, 143-144, 110, 137, 170, 194). Concerning specific threshold values, the same rationale applied to claim 2 above is also incorporated herein.
Regarding claim 5, see the rejection of claim 1 above. Comer further teaches wherein the determining a target feature parameter matching the first part feature in a value range of a target part feature of the target part pre- recorded in the feature image library comprises: determining, in a case that the target part feature comprises a plurality of part features, a feature value of each part feature in value ranges of the plurality of part features pre-recorded in the feature image library, the target feature parameter comprising the feature value of the each part feature (para. 143-144, 110, 137, 170, 194). Claim 5 simply repeats the steps of claim 1, and therefore is an obvious variation.
Claim(s) 9-12 recite(s) similar limitations as claim(s) 2-5 above, but in device form. Therefore, the same rationale used in regards to claim(s) 2-5 is/are incorporated herein. Furthermore, Comer teaches a device to carry out the invention (fig. 3).
Claim(s) 16-19 recites similar limitations as claim(s) 2-5 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 15 and 20 is/are incorporated herein. Furthermore, Comer teaches a computer readable medium (para. 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120086783 A1	Sareen; Raj	SYSTEM AND METHOD FOR BODY SCANNING AND AVATAR CREATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613